DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 10, 13-16, and 23-25 are allowable. Claims 11-12 and 17-22 are previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IV, as set forth in the Office action mailed on 9/15/2020, is hereby withdrawn and claims 11-12 and 17-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7 and 10-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a rotation storage device comprising: a plurality of unit rotation storage devices each equipped with: a one-way bearing comprising an inner ring and an outer ring, wherein the inner end of the urging means is fixed to the outer ring of the one-way bearing thereof; and wherein: the outer rings of the one-way bearings of the plurality of unit rotation storage devices are connected to one another via respective urging means of the plurality of unit rotation storage devices; a rotational force is output between the inner ring and the outer ring of the one-way bearings; a shaft core rod is connected to the inner rings of the one-way bearings and is unrotatably fixed; and the outer rings of the one-way bearings output a rotational force.
Claims 2-7 and 10-25 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832